 

Exhibit 10.2

  

EXHIBIT C

 

PIGGYBACK REGISTRATION RIGHTS AGREEMENT

  

This Piggyback Registration Rights Agreement (“Agreement”), dated
_____________________, is made by and between ZERO GRAVITY SOLUTIONS, INC., a
Nevada company having an address at 190 NW Spanish River Boulevard, Boca Raton,
Florida, 33431 (the “Company”) and each of the undersigned (the “Investor”).

 

WHEREAS, subject to the terms and conditions described in the Subscription
Agreement between the Company and the Investor, the parties have agreed to a
transaction in which the Investor acquired for consideration units consisting of
one share of the Company’s common stock (“Common Stock”) and a warrant
(“Warrants”) to purchase one share of Common Stock; and

 

WHEREAS, as an inducement to the Investor to enter into the transaction, the
Company has agreed to provide to the Investor certain registration rights as set
forth in this Agreement.

 

NOW THEREFORE in consideration of the mutual covenants contained in this
Agreement and for other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged by each party), the parties hereby
agree as follows:

 

1. Piggyback Registration Rights

 

1.1         If the Company determines to proceed with the preparation and filing
with the Securities and Exchange Commission (the “SEC”) of a registration
statement (“Registration Statement”) within one hundred and eighty (180) days
after the date of this Agreement relating to an offering for its own account or
the account of others under the United States Securities Act of 1933, as amended
(the “1933 Act”), of any of its Common Stock, other than on Form S-4 or Form S-8
(each as promulgated under the 1933 Act) or their then equivalents relating to
equity securities issuable in connection with stock options or other employee
benefit plans, then the Company will send to the Investor written notice at
least 10 days prior to the filing of any such registration statement.  If within
7 days after receipt of such notice the Investor so requests in writing that its
shares of Common Stock and shares of Common Stock issuable upon exercise of the
Warrants (collectively, “Registrable Securities”) to be included in such
Registration Statement, then the Company will use commercially reasonable
efforts to include such Registrable Securities therein; provide, however, that
if at any time after giving written notice of its intention to register any of
its Common Stock and prior to the effective date of the registration statement
filed in connection with such registration, the Company determines for any
reason not to register or to delay registration of such shares at that time,
then the Company may, at its election, give written notice of such determination
to the Investor and, thereupon, (a) in the case of a determination not to
register, the Company will be relieved of its obligation to register the
Registrable Securities, provided, however, that the Company will be obligated to
register the Registered Securities in accordance with the terms of this
Agreement if the Company thereafter determines to register its Common Stock, and
(b) in the case of a determination to delay registering, the Company will be
permitted to delay registering the Registrable Securities for the same period as
the delay in registering such other shares.  The Company will include in such
registration statement all or any part of the Registrable Securities, provided,
however, that the Company will not be required to register any of the
Registrable Shares that are eligible for sale pursuant to Rule 144(k) of the
1933 Act.  Notwithstanding any other provision in this Agreement, if the Company
receives a comment from the SEC which effectively results in the Company having
to reduce the number of Common Stock being registered on such Registration
Statement, then the Company may, in its sole discretion, reduce on a pro rata
basis along with all other shares being registered the number of Registrable
Securities to be included in such Registration Statement.  In circumstances in
which not all of the Registrable Securities are registered, the Company shall,
upon written notice from the Investor, take all steps necessary to register such
unregistered Registrable Securities as soon as possible after the filing of the
original Registrable Statement.

 

 1 

 

  

1.2          In connection with each Registration Statement described in Section
1.1, the Investor will furnish to the Company in writing such information and
representation letters with respect to itself and the proposed distribution by
it as reasonably necessary in order to assure compliance with applicable U.S.
federal and applicable state securities laws.  The Company, among other items,
may require the Investor to furnish to the Company a certified statement as to
the number of Common Stock beneficially owned by the Investor and the name of
the person thereof that has voting and dispositive control over the Registrable
Securities.

 

1.3         All fees and expenses incident to the performance of or compliance
with the filing of the Registration Statement will be borne by the Company
whether or not any Registrable Securities are sold pursuant to the Registration
Statement.  The fees and expenses referred to in the foregoing sentence will
include, without limitation, (a) all registration and filing fees (including,
without limitation, fees and expenses (i) with respect to filings required to be
made with the OTC Bulletin Board or other exchange or quotation service on which
the Common Stock of the Company are then listed for trading, (b) printing
expenses (including, without limitation, expenses of printing certificates for
Registrable Securities and of printing prospectuses if the printing of
prospectuses is reasonably requested by a majority of the Registrable Securities
included in the Registration Statement), (c) messenger, telephone and delivery
expenses, (d) fees and disbursements of legal counsel for the Company and
reasonable fees and disbursements of special counsel to the Investor, if
required; (e) 1933 Act liability insurance, if the Company so desires such
insurance, and (f) fees and expenses of all other persons retained by the
Company in connection with the filing of the Registration Statement.  In
addition, the Company will be responsible for all of its internal expenses
incurred in connection with the filing of the Registration Statement (including,
without limitation, all salaries and expenses of its officers and employees
performing legal or accounting duties), the expense of any annual audit and the
fees and expenses incurred in connection with the listing of the Registrable
Securities on any securities exchange, if applicable. In no event will the
Company be responsible for any broker or similar commissions or, except to the
extent provided for hereunder, any legal fees or other costs of the Investor.

 

1.4         If a Registration Statement described in Section 1.1 is an
underwritten primary registration on behalf of the Company, and the managing
Underwriter advises the Company in writing that marketing factors require a
limitation of the number of shares to be underwritten, the Company shall advise
all Investor that have requested Registrable Securities to be included in the
Registration Statement and include in such registration (i) first, the
securities the Company proposes to sell; (ii) second, the Registrable Securities
requested to be included in such registration, on a pro-rata basis based on the
Registrable Securities held by such requesting Investor at the time of filing
the Registration Statement; and (iii) third, other securities requested to be
included in such registration.

 

1.5         If a Registration Statement described in Section 1.1 is an
underwritten primary registration on behalf of any party other than the Company,
and the managing Underwriter advises the Company in writing that marketing
factors require a limitation of the number of shares to be underwritten, the
Company shall advise all Investor that have requested Registrable Securities to
be included in the Registration Statement and include in such registration (i) )
first, securities requested to be included in such registration pursuant to
demand registration rights by persons other than the Investor; (ii) second, the
Registrable Securities requested to be included in such registration, on a
pro-rata basis based on the Registrable Securities held by such requesting
Investor at the time of filing the Registration Statement; and (iii) third,
securities requested to be included in the Registration Statement by the holders
thereof pursuant to registration rights other than demand registration rights.

 

 2 

 

  

1.6         By delivery of written notice to any of the participating Investor
(a “Suspension Notice”), the Company or the managing Underwriter of a primary
registration may require such Investor to refrain from disposing of Registrable
Securities under the registration, in either case for a period of no more than
ninety (90) consecutive days from the delivery of such Suspension Notice (which
period may not be extended or renewed) if the Company in good faith determines
that it is in the best interests of the Company. Each holder of Registrable
Securities agrees to execute and deliver such other agreements as may be
reasonably requested by the Company or the managing Underwriter which are
consistent with the foregoing or which are necessary to give further effect
thereto.

 

2 Indemnification

 

2.1         The Company will indemnify and hold harmless the Investor and, if
applicable, its officers, directors, employees and shareholders, to the fullest
extent permitted by applicable law, from and against any and all losses, claims,
damages, liabilities, costs (including, without limitation, reasonable
attorneys’ fees) and expenses (collectively, “Losses”), as incurred, arising out
of or relating to any untrue or alleged untrue statement of a material fact
contained in the Registration Statement, or in any amendment or supplement
thereto or in any preliminary prospectus, or arising out of or relating to any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, or any violation by the
Company of any U.S. federal or state securities laws in connection with any such
registration or qualification of securities, except to the extent that such
untrue statements or omissions (a) are based solely upon information regarding
the Investor furnished in writing to the Company by the Investor expressly for
use therein, or to the extent that such information relates to the Investor or
the Investor’ proposed method of distribution of Registrable Securities and was
reviewed and expressly approved in writing by the Investor expressly for use in
the Registration Statement, or in any amendment or supplement thereto, or (b)
are contained in an outdated or defective Registration Statement used by the
Investor after the Company has notified the Investor in writing that the
Registration Statement is outdated or defective.

 

2.2         The Investor will indemnify and hold harmless the Company, its
directors, officers and employees, each person who controls the Company (within
the meaning of Section 15 of the 1933 Act and Section 20 of the United States
Securities Exchange Act of 1934), and the directors, officers or employees of
such controlling persons, to the fullest extent permitted by applicable law,
from and against all Losses, as incurred, to the extent arising out of or based
solely upon: (a) the Investor’ failure to comply with the prospectus delivery
requirements of the 1933 Act, or (b) any untrue or alleged untrue statement of a
material fact contained in any Registration Statement, or in any amendment or
supplement thereto or in any preliminary prospectus, or arising out of or
relating to any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading to the
extent that such untrue statements or omissions (i) are contained in any
information so furnished in writing by the Investor to the Company specifically
for inclusion in the Registration Statement, or (ii) are based solely upon
information regarding the Investor furnished in writing to the Company by the
Investor expressly for use therein, or (iii) are contained in information
relating to the Investor or the Investor’s proposed method of distribution of
Registrable Securities that was reviewed and expressly approved in writing by
the Investor expressly for use in the Registration Statement or in any amendment
or supplement thereto, or (c) the use by the Investor of an outdated or
defective Registration Statement after the Company has notified the Investor in
writing that the Registration Statement is outdated or  defective.  

 

 3 

 

  

2.3           If a claim by either the Company or the Investor (each, an
“Indemnified Party”, as applicable) for indemnification hereunder from the other
party (the “Indemnifying Party”), whether by reason of public policy or
otherwise, then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, will contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable
considerations.  The relative fault of such Indemnifying Party and Indemnified
Party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission of a material fact, has been taken
or made by, or relates to information supplied by, such Indemnifying Party or
Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission.  The amount paid or payable by a party as a result of any Losses shall
be deemed to include, subject to the limitations set forth in this Agreement,
any reasonable attorneys’ or other reasonable fees or expenses incurred by such
party in connection with any proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this section was available to such party in accordance with its terms. The
parties hereto agree that it would not be just and equitable if contribution
pursuant to this section were determined by pro rata allocation or by any other
method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding
paragraph.  Notwithstanding the provisions of this Section, the Investor will
not be required to contribute, in the aggregate, any amount in excess of the
amount by which the proceeds actually received by it from the sale of the
Registrable Securities subject to the proceeding exceeds the amount of any
damages that it has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission, except in the case of
fraud by the Investor.

 

2.4         The Indemnified Party will give notice to the Indemnifying Party
promptly after such Indemnified Party has actual knowledge of any claim as to
which indemnity may be sought, but the omission to so notify the Indemnifying
Party will not relieve it from any liability which it may have to the
Indemnified Party pursuant to the provisions hereof except to the extent of the
actual damages suffered by such delay in notification.  The Indemnifying Party
will assume the defence of such action, including the employment of counsel to
be chosen by the Indemnifying Party to be reasonably satisfactory to the
Indemnified Party, and payment of expenses.  The Indemnified Party will have the
right to employ its own counsel in any such case, but the legal fees and
expenses of such counsel will be at the expense of the Indemnified Party, unless
the employment of such counsel will have been authorized in writing by the
Indemnifying Party in connection with the defence of such action, or the
Indemnifying Party will not have employed counsel to take charge of the defence
of such action or the Indemnified Party will have reasonably concluded that
there may be defences available to it or them which are different from or
additional to those available to the Indemnifying Party (in which case the
Indemnifying Party will not have the right to direct the defence of such action
on behalf of  the Indemnified Party), in any of which events such fees and
expenses will be borne by the Indemnifying Party.  No Indemnifying Party, in the
defence of any such claim or litigation, will, except with the consent of each
Indemnified Party, consent to entry of any judgment or enter into any settlement
which does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such Indemnified Party of a release from all liability
in respect to such claim or litigation.

 

 4 

 

 

3. Assignment

 

3.1         This Agreement shall be binding upon and shall inure to the benefit
of the parties hereto and their respective successors and permitted assigns.
Each Investor may assign its rights hereunder to any purchaser or transferee of
Registrable Securities; provided, that such purchaser or transferee shall, as a
condition to the effectiveness of such assignment, be required to execute a
counterpart to this Agreement agreeing to be treated as an Investor whereupon
such purchaser or transferee shall have the benefits of, and shall be subject to
the restrictions contained in, this Agreement as if such purchaser or transferee
was originally included in the definition of an Investor herein and had
originally been a party hereto.

 

4. Severability

 

4.1         If one or more provisions of this Agreement are held to be
unenforceable under applicable law, then such provision will be excluded from
this Agreement and the balance of the Agreement will be interpreted as if such
provision were so excluded and will be enforceable in accordance with its terms.

 

5. Entire Agreement

 

5.1         Except as expressly provided in this Agreement and in the
agreements, instruments and other documents contemplated or provided for herein,
this Agreement contains the entire agreement between the parties with respect to
the sale of the Securities and there are no other terms, conditions,
representations or warranties, whether expressed, implied, oral or written, by
statute or common law, by the Company or by anyone else.

 

6. Notices

 

6.1         Any notice required or permitted under this Agreement must be given
in writing and will be deemed effectively given (a) upon personal delivery to
the party to be notified, (b) upon receipt by the sender of a confirmation of a
successful facsimile transmission to the facsimile number of the recipient
indicated for such party on page one of this Agreement, (c) one business day
after deposit with a nationally recognized overnight courier service, prepaid
for overnight delivery and addressed to the party to be notified at the address
indicated for such party on page one of this Agreement, or (d) 3 days after
deposit with the US mail service, postage prepaid, registered or certified with
return receipt requested and addressed to the party to be notified at the
address below, or at such other address as such party may designate by notice to
the other parties:

 

If to the Company: Zero Gravity Solutions, Inc.
Attn: General Counsel
190 NW Spanish River Boulevard
Boca Raton, Florida, 33431

 

If to the Investor:

___________________________________________

 

___________________________________________

 

___________________________________________

 

Or if none listed above, to such Investor's address as set forth in the register
of stockholders maintained by the Company.

 

 5 

 

  

7. Governing Law/Venue

 

7.1         This Agreement shall be construed and interpreted in accordance with
the laws of the State of Nevada, without reference to such State’s conflicts of
laws principles. Any legal suit, action or proceeding arising out of or relating
to this Agreement or the transactions contemplated hereby shall be instituted
exclusively in a court of competent jurisdiction located in the County of Palm
Beach, Florida. The parties hereto hereby: (i) waives any objection which they
may now have or hereafter have to the venue of any such suit, action or
proceeding, and (ii) irrevocably consents to the courts of competent
jurisdiction in the County of Palm Beach, Florida in any such suit, action or
proceeding. The parties further agree to accept and acknowledge service of any
and all process which may be served in any such suit, action or proceeding in a
court of competent jurisdiction in the County of Palm Beach, Florida and agree
that service of process upon a party mailed by certified mail to such party’s
address shall be deemed in every respect effective service of process upon such
party in any such suit, action or proceeding.



 

8. Counterparts and Electronic Means

 

8.1         This Agreement may be executed in counterpart and such counterparts
together will constitute a single instrument.  Delivery of an executed
counterpart of this Agreement by electronic means, including by facsimile
transmission or by electronic delivery in portable document format (“.pdf”),
will be equally effective as delivery of a manually executed counterpart
hereof.  The parties acknowledge and agree that in any legal proceedings between
them respecting or in any way relating to this Agreement, each waives the right
to raise any defense based on the execution hereof in counterparts or the
delivery of such executed counterparts by electronic means.

 

IN WITNESS WHEREOF the parties have duly executed this Agreement as of the date
first above written.

 



ZERO GRAVITY SOLUTIONS, INC.   INVESTOR             Harvey Kaye   Print
Name:   Chairman   Print
Title:  



 

 6 

